An unpublished opinion of the North Carolina Court of App eals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c    e   d   u    r   e   .




                                  NO. COA13-985

                       NORTH CAROLINA COURT OF APPEALS

                            Filed: 4 February 2014


IN RE:

                                             Wilkes County
                                             No. 11 JT 56
C.B.J.



      Appeal by     respondent from order         entered 3      June 2013     by

Judge Michael D. Duncan in Wilkes County District Court.                   Heard

in the Court of Appeals 13 January 2014.


      Paul W. Freeman, Jr., for petitioner-appellee Wilkes County
      Department of Social Services.

      David A. Perez for respondent-appellant mother.

      Louise M. Paglen for guardian ad litem.


      BRYANT, Judge.


      Where the trial court’s findings of fact are supported by

the evidence, and support its conclusion that grounds existed to

terminate parental rights, we will not disturb the trial court’s

ruling on appeal.
                                                -2-
      Respondent-mother             appeals      from    an    order       terminating         her

parental rights to her son Chad.1                     Chad was born in 2008 and, due

to   the    deplorable        living       conditions         in    which     he   was     found

(“extremely cluttered, dirty, and roach infested” home), Chad

was adjudicated to be a neglected juvenile by order filed 9 June

2011.      The Wilkes County Department of Social Services (“DSS”)

filed a petition to terminate the parental rights of Chad’s

parents on 12 June 2012.                  The trial court conducted a hearing

upon the petition on 17 May 2013.                     Neither respondent nor Chad’s

father     appeared     for    the     hearing.          At    the       conclusion      of   the

hearing, the trial court determined grounds existed to terminate

the parental rights of both parents pursuant to N.C. Gen. Stat.

§§   7B-1111(a)(1),          (2),    (3)    and       (7).         The   trial     court      also

concluded        that   it   was     in    Chad’s       best       interest   for     parental

rights to be terminated.                  The trial court terminated parental

rights     and    authorized        DSS    to    complete          the   adoptive     process.

Respondent appeals.2

                               __________________________

      On appeal, respondent’s sole contention is that the trial



1
  Chad is a pseudonym used to protect the                                 identity       of    the
juvenile pursuant to N.C.R. App. P. 3.1(b).
2
  The order also terminated the parental rights of the juvenile’s
father, but he is not a party to this appeal.
                                         -3-
court    erred   and    abused    its   discretion     by   finding   it   was   in

Chad’s    best   interest    to    terminate     her   parental   rights.        We

disagree.

                  The standard of review in termination
            of parental rights cases is whether the
            findings of fact are supported by clear,
            cogent and convincing evidence and whether
            these    findings,   in   turn,  support   the
            conclusions of law. We then consider, based
            on   the   grounds   found   for  termination,
            whether    the    trial   court   abused   its
            discretion in finding termination to be in
            the best interest of the child.

In re Shepard, 162 N.C. App. 215, 221—22, 591 S.E.2d 1, 6 (2004)

(citation and quotation marks omitted).                North Carolina General

Statutes, section 7B-1110(a), states that:

            After an adjudication that one or more
            grounds for terminating a parent’s rights
            exist, the court shall determine whether
            terminating the parent's rights is in the
            juvenile’s best interest. The court may
            consider any evidence, including hearsay
            evidence as defined in G.S. 8C-1, Rule 801,
            that the court      finds to be relevant,
            reliable, and necessary to determine the
            best interests of the juvenile. In each
            case, the court shall consider the following
            criteria and make written findings regarding
            the following that are relevant:

                  (1)    The age of the juvenile.

                  (2)    The likelihood of adoption of the
                         juvenile.

                  (3)    Whether         the     termination       of
                         parental       rights   will aid in      the
                                 -4-
                      accomplishment of the    permanent
                      plan for the juvenile.

                (4)   The bond between the juvenile and
                      the parent.

                (5)   The quality of the relationship
                      between   the   juvenile  and   the
                      proposed      adoptive      parent,
                      guardian,   custodian,   or   other
                      permanent placement.

                (6)   Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a) (2013).      In determining the best

interest of the child, a court may assign more weight to one or

more factors.   In re C.L.C., 171 N.C. App. 438, 448, 615 S.E.2d
704, 709 (2005).

    Here, the trial court made the following findings of fact

in determining whether termination of parental rights would be

in Chad’s best interest:

         21. [Chad] has been in the care and custody
         of the Wilkes County Department of Social
         Services since he was approximately 2 years
         and 11 months of age.    He has been in his
         current placement since he was approximately
         3 years and 10 months of age.    He is now 5
         years old.     Because of his age and the
         length of separation from his parents,
         [Chad]   has   no   relationship   with  his
         biological parents.

         22. [Chad] is very bonded to his current
         foster parents and their daughter.     The
         foster parents are also bonded to [Chad],
         although as pointed out above, they do not
         currently plan to adopt him.
                                         -5-


            23.   For dispositional purposes, the Court
            admitted and considered the Guardian Ad
            Litem’s report.   From this report and the
            testimony of the Social Worker, the Court
            finds that [Chad] is adoptable, despite his
            behavior issues; and that [Chad’s] behaviors
            do not pose a barrier to the child’s
            adoption.

            24. Given the child’s age, the Court finds
            that there is a likelihood that [Chad] will
            be adopted; and that termination of parental
            rights will aid in the accomplishment of
            this adoption.   Adoption has been approved
            as part of a concurrent Plan in the
            underlying juvenile proceeding.

      Respondent challenges the trial court’s findings that Chad

is adoptable and is likely to be adopted despite his behavioral

issues.        She    argues     these   findings     are    not     supported      by

evidence.         She     also    submits      the   trial    court     improperly

considered the bond between Chad and his current foster parents

because     the      relevant    consideration       under        N.C.G.S.    §     7B-

1110(a)(5) is the relationship between the child and a proposed

adoptive parent or permanent placement.

      Findings of fact are binding “where there is some evidence

to   support      those   findings,      even    though     the    evidence       might

sustain findings to the contrary.”               In re Montgomery, 311 N.C.
101, 110—11, 316 S.E.2d 246, 252—53 (1984).                        The trial court

“may consider any evidence, including hearsay evidence . . .
                                                   -6-
that the court finds to be relevant, reliable, and necessary to

determine the best interests of the juvenile.”                                  N.C.G.S. § 7B-

1110(a).

       The report of the guardian ad litem indicates that Chad “is

young    and      very        adoptable”;         that    the    parental      rights         of    his

parents “need to be terminated in order for him to be legally

free for adoption”; and that a “potential adoptive home” should

be located for him “as soon as possible.”                                 The social worker

testified         that    although         Chad’s        behavioral      issues      would         make

adoption “difficult,” he is “not the first child that we’ve had

in our care that’s had behavioral or emotional issues” and that

adoptive     placements             have     been    found      “[f]airly      routinely”           for

those    children.              She    also       testified      that    Chad       has   a    great

relationship         and       gets     along        well     with     his     current        foster

parents.

       We    conclude          the    foregoing          evidence       supports      the      trial

court’s      findings          that     it     was       in   Chad’s     best       interest         to

terminate the parental rights of his parents.                                   The fact that

Chad    is   able        to    form    a     strong      relationship        with    his      foster

parents is a relevant consideration as it indicates he has the

ability      to    bond       and     form    a     relationship        with    a    prospective

adoptive family when one is located.                              Accordingly, the trial
                              -7-
court did not abuse its discretion in terminating respondent’s

parental rights.

    Affirmed.

    Judges HUNTER, Robert C., and STEELMAN concur.

    Report per Rule 30(e).